Matter of Daquan S. (2016 NY Slip Op 03436)





Matter of Daquan S.


2016 NY Slip Op 03436


Decided on May 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2016

Mazzarelli, J.P., Friedman, Andrias, Moskowitz, Kahn, JJ.


1034

[*1]In re Daquan S., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jonathan Popolow of counsel), for presentment agency.

Order, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about August 31, 2015, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, it committed by an adult, would constitute the crime of assault in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court providently exercised its discretion in denying appellant's request for an adjournment in contemplation of dismissal, and in instead adjudicating him a juvenile delinquent and placing him on probation. This was the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W. , 62 NY2d 947 [1984]). Although this was appellant's first arrest, he was the main assailant in a violent attack that resulted in injuries to the victim. In addition, defendant demonstrated behavioral problems at school and at home. These factors warranted a one-year period of supervision by the probation department, and we find no basis for reducing that term.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 3, 2016
CLERK